Judgment unanimously affirmed. Memorandum: We agree that the petition in this CPLR article 78 proceeding must be dismissed, but for a reason different from that stated by Supreme Court. Petitioner sought a discharge from custody because he had not been served with a copy of the Parole Board’s written decision revoking parole. Prior to joinder of issue, however, petitioner received the written decision. Under the circumstances, he received the relief to which he was entitled, and the proceeding should have been dismissed as moot. (Appeal from judgment of Supreme Court, Livingston County, Houston, J.—art 78.) Present—Dillon, P. J., Callahan, Denman, Balio and Lowery, JJ.